Citation Nr: 9911747	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-33 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right upper 
extremity disability, as secondary to service-connected 
residuals of a right lower leg injury with reflex sympathetic 
dystrophy.

2.  Entitlement to service connection for a cervical spine 
disability, as secondary to service-connected residuals of a 
right lower leg injury with reflex sympathetic dystrophy.

3.  Entitlement to service connection for a right hip 
disability, as secondary to service-connected residuals of a 
right lower leg injury with reflex sympathetic dystrophy.

4.  Entitlement to service connection for a lumbosacral spine 
disability, as secondary to service-connected residuals of a 
right lower leg injury with reflex sympathetic dystrophy.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression, as 
secondary to service-connected residuals of a right lower leg 
injury with reflex sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to April 
1965 and from June 1965 to January 1966.  He also had 
subsequent periods of Reserve training duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The veteran and his spouse 
appeared at a personal hearing at the RO in January 1996.

During the course of appeal, an October 1997 Board decision 
remanded this case to the RO for further development.  That 
development has been completed and the case has been returned 
to the Board for further appellate review.
FINDING OF FACT

No competent evidence has been submitted to demonstrate that 
a right upper extremity disability, a cervical spine 
disability, a right hip disability, a lumbosacral spine 
disability, or an acquired psychiatric disorder, to include 
major depression are related to the veteran's period of 
active military service, or to his service-connected 
residuals of a right lower leg injury with reflex sympathetic 
dystrophy.
 

CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
a right upper extremity disability, a cervical spine 
disability, a right hip disability, a lumbosacral spine 
disability, or an acquired psychiatric disorder, to include 
major depression, have not been presented.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that as a result of chronic pain and 
weakness, which he experiences in his right leg due to his 
service-connected right leg disability, that he walks with an 
antalgic gait.  He asserts that this unusual gait has caused 
him to develop right hip and lumbosacral spine disabilities.  
He also asserts that this unusual gait has caused him to fall 
on several occasions, thereby injuring the cervical and 
lumbosacral areas of his spine as well as his right upper 
extremity.  He further contends that he has developed an 
acquired psychiatric disorder, to include depression, as a 
result of the chronic pain he suffers from his service-
connected right leg disability.  He asserts that he is 
entitled to service connection for his right hip, cervical 
spine, lumbosacral spine, right upper extremity, and 
psychiatric disabilities, all as secondary to his service-
connected right lower extremity disability.

Service medical records are negative for any of the claimed 
disabilities.  Those records show that in April 1964, the 
veteran underwent psychiatric evaluation and was diagnosed as 
having had a passive dependency reaction, chronic, moderate.  
The veteran suffered a partial tear of his right calf muscle 
during military physical training in December 1986.  A May 
1987 hospital report shows that the veteran had developed 
diffuse swelling and tenderness of the lower leg, ankle and 
foot with pitting edema.  The toes and ankle manifested 
significantly decreased range of motion secondary to pain and 
somewhat decreased sensation.  The final diagnosis was reflex 
sympathetic dystrophy (RSD) of the right lower extremity.  

The Board has reviewed the record of clinical evidence, which 
includes various private and VA medical records reflecting 
treatment and examination in 1989 and in the 1990's for 
different medical conditions and disorders; records in 
connection with a claim for Social Security disability 
benefits; statements from the veteran; and the transcript of 
hearing testimony in January 1996.  These records include 
reports of numerous VA examinations since 1993.  

The report of a January 1989 VA examination shows current 
complaints of left leg swelling and pain.  The veteran 
reported having had injury to the right shoulder while on an 
obstacle course.  On examination, the veteran limped, 
favoring his right lower extremity.  Examination of the 
musculoskeletal system showed that the range of motion for 
the right shoulder was within normal limits, and that the 
range of motion for the right knee was normal.  On examining 
the right ankle, no movement was noted and the veteran 
complained of pain on attempted movement.  The right leg 
evinced no edema.  The circumference for the right and left 
calf were 35 and 38 cm., respectively.  Neurological findings 
were within normal limits.  The diagnoses included (1) 
history of injury to muscles of the right leg, and (2) 
history of old injury of the right shoulder.

An October 1989 RO rating decision granted service connection 
for residuals of a right lower leg injury with reflex 
sympathetic dystrophy; residuals of a fracture of the right 
patella; and residuals of a fracture of the right 2nd toe.

Private medical records show that in February 1991, the 
veteran was hospitalized after he fell and twisted his back.  
He reported the onset of low back pain that  radiated into 
the right lower extremity.  He felt severe pain, especially 
with movement.  He had no complaints of bowel or bladder 
incontinence.  The left lower extremity was without symptoms.  
The veteran denied prior lower back history or gait or lower 
extremity problems.  His past medical history was reported to 
be unremarkable.  The diagnosis was right sciatica.  The 
veteran's back was examined by magnetic resonance imaging 
(MRI) at that time.  The MRI report shows impressions of (1) 
disc dehydration at L5-S1; (2) no evidence of disc herniation 
or cord compression; and (3) facet degeneration changes at 
L4-5 and L5-S1.  

Private medical records show that the veteran fell in March 
1991 and hurt his back and right leg.  Following the March 
1991 fall, an epidural injection of lidocaine was successful 
in temporarily relieving his right leg pain, but did nothing 
to relieve the low back pain he was experiencing.  Private 
medical records in October 1991 show that the veteran had 
been recently injured in a motor vehicle accident; and 
presented with complaints of increased intensity of cervical 
spine pain, which radiated down towards the right leg with 
weakness.  The veteran also complained of dizziness with 
activity.  The assessment was that the veteran had sustained 
a whiplash, cervical and lumbar strain.

A January 1992 VA medical certificate shows a history that 
the veteran slipped on ice while getting out of a car, and 
hit his side and then his head, which stunned him but he did 
not lose consciousness.  At the time he was seen he had right 
low back pain that radiated into the buttock and thigh, which 
was more severe than previous low back pain.  The impression 
was lower back pain.  A January 1992 report of VA computed 
tomography (CT) scan of the lumbosacral spine from L3 to S1 
contains an impression of normal anterior degenerative 
changes, and no evidence of nerve root compression.  

The veteran underwent private examination in August 1992.  At 
that time he gave a history of right low back pain since 1985 
which began after running without shoes, and was manifested 
as a severe low back pain that radiated down into the right 
leg.  After examination, the examiner concluded that the 
veteran was chronically pained, with low back and right leg 
pain.  The examiner concluded that the veteran presented a 
confusing picture which did not seem to fit with his 
complaints, and with findings of marked restriction of 
motion, which appeared to show voluntary restriction.  The 
examiner noted that the cause of the pain was not evident 
from the examination. 

The report of a September 1992 VA examination shows a history 
of low back pain and right leg pain beginning in 1985, which 
the veteran associated with a running injury during service.  
The veteran reported that his condition worsened in January 
1992 when he fell.  After examination, the impression was 
that the veteran had complaints of musculoskeletal pain 
localized to the right lower extremity and lumbosacral back 
regions.  The examiner opined that neurologically there was 
no objective evidence of neurologic impairment in the right 
lower extremity or lumbosacral back regions.

An April 1993 VA treatment note contains an impression of 
degenerative joint disease involving the lower lumbar region 
and the right ankle.

The veteran underwent several VA examinations for 
compensation purposes between October 1993 and May 1998.  
During an October 1993 VA examination, the veteran gave a 
history of falling due to reflex sympathetic dystrophy in the 
right leg; with subsequent difficulty with use of the right 
upper extremity, and with expressive aphasia-type of 
problems.  After examination the impression was that the 
veteran's head injury seemed to be may be his main problem 
currently.  The examiner opined that the veteran did not have 
evidence of full-blown RSD in the right lower or upper 
extremity, except for the fact that the veteran had dramatic 
stiffness.  The examiner indicated that it was unknown 
whether this was related to an old burned out RSD, or to 
neurologic impairments of the primary nature.   

A February 1994 VA radiology report of examination of the 
lumbosacral spine contains an impression of mild degenerative 
disk disease at L2-3, L3-4, and L4-5.  A bone island was 
shown in the left iliac wing.
The veteran underwent a VA examination for psychiatric 
disorder in April 1994.  At that examination the veteran 
complained of memory loss since an accident in 1993.  After 
examination, the impression was that the veteran had a 
somatoform pain disorder, and did not meet the criteria for a 
major depressive disorder.  He did appear to have a passive 
aggressive personality traits. 

During VA examination in May 1994, the veteran reported that 
he had fallen and hit his head six months before because his 
right leg had given out.  He reported that he continued to 
have severe pain since then in his right arm, and was 
presently unable to move that arm.  After examination, the 
impression was that the veteran appeared to be in extreme 
pain, and to have extremely limited motion of the right upper 
and lower extremities.  The examiner opined his suspicion 
that the veteran had RSD; and noted that this was extremely 
difficult to prove.  The examiner also noted that the right 
arm pain may be related to the RSD, however, he could not 
totally exclude that the veteran had some spinal 
cord/radiculopathy/brachioplexus changes after his fall.  The 
examiner recommended further evaluation of previous MRI 
evidence.  The examiner noted that RSD can often occur with 
minor trauma, so that it was not out of the question with the 
veteran's history, that he did have RSD. 

The veteran was hospitalized in June 1994 with a tentative 
diagnosis of depression, not otherwise specified.  The report 
of hospitalization contains diagnoses including  adjustment 
disorder with mixed disturbance of emotions and conduct; 
cervical spinal stenosis; apparent mass lesion of the 
cervical spine; and right sided weakness. The report of an 
MRI of the cervical spine during hospitalization contains an 
impression of predominantly posterior osteophyte formation 
with some associated disk material creating severe canal 
stenosis at C4-5 and C5-6.  This was most severe at C5-6, 
left greater than right.  There was severe canal stenosis at 
both levels with anterior cord flattening at C4-5 and cord 
deformity and compression at C5-6.  The impression also noted 
bilateral neural foraminal narrowing at C5-6. 

The report of VA examination in December 1995 shows 
complaints of no improvement in the right lower extremity 
pain, with marked weakness and decreased ability to use it 
secondary to pain.  The veteran attributed a fall and 
subsequent injury two or three years before to the pain and 
weakness in that leg.  After examination, the impression was 
that it was difficult to assess the upper right extremity 
pain due to a large functional overlay; and that the veteran 
could possibly be suffering from continued cervical 
radiculopathy, or reflex sympathetic dystrophy of the arm.  

At a January 1996 hearing, the veteran's representative noted 
the veteran's contentions that he is entitled to service 
connection for a cervical spine condition, a right upper 
extremity condition, a low back condition, and a right hip 
condition.  He related that the low back and right hip 
disorders were part of symptoms of his service connected RSD; 
and that his cervical spine and right upper extremity 
conditions were caused by a fall due to his right leg 
disability.  The veteran testified as to the onset of his 
claimed disorders and their relationship to his service-
connected right leg disability.  He testified that physicians 
had indicated that there was a relationship.  The veteran 
testified that he had not had any injuries since service 
except for when his leg gave out while in the bath tub.    

The report of a May 1998 VA examination for joints shows that 
the veteran related a history of injury in 1985 during duty 
in the Reserves, when the veteran was required to run 
barefoot for one and one-half miles.  He reported that this 
resulted in the development of reflex sympathetic dystrophy 
over the entire right side of his body, both upper and lower 
extremities.  After examination, the assessment was that the 
veteran had diabetes mellitus and hypertension; and that the 
examiner believed that the veteran had stigmata peripheral 
vascular disease.  The examiner opined that the veteran 
probably had changes in his nerves consistent with 
polyneuropathy secondary to long-standing diabetes.  The 
examiner stated that he did not believe that the veteran had 
ever suffered from reflex sympathetic dystrophy; or that he 
had an actual nerve lesion around the peroneal nerve.  The 
examiner opined that the veteran was a malingerer and had 
mental problems.  The examiner related that he did not see 
any evidence of any sequelae from a patellar fracture 
suffered in 1960.  The examiner's overall impression was that 
the veteran was malingering and really had no service-
connected injury or disability.

The report of a May 1998 VA examination for mental disorders 
shows that the veteran reported no combat service; and that 
he was exposed to one significantly traumatic event in which 
he witnessed a vehicular accident.  After examination, the 
diagnosis was major depression in remission.  The examiner 
opined that there was no demonstration of any medical problem 
that had a physiologic connection or etiologically related 
connection to depression; and therefore it was not possible 
to diagnose the veteran's mood disorder as secondary to a 
general medical illness.  The report noted that the veteran's 
mood disorder probably initiated in 1994 or 1995.  

The report of a May 1998 VA examination for peripheral nerves 
contains an opinion that the veteran was likely depressed; 
and did exaggerate his pain complaints to some extent, which 
would be consistent with prior diagnosis of somatoform 
disorders.  Regarding a question of whether the degenerative 
joint disease was caused or aggravated by the veteran's 
antalgic pain, the examiner opined that poor posture, and 
protection of a limb, can influence the degree of pain felt 
in other areas involved in degenerative joint disease; and 
opined that this could aggravate pain associated with 
posture.  The examiner opined that the veteran's cervical 
canal stenosis and anterior cord flattening was most likely a 
congenital problem, which had worsened with arthritis, and 
was not caused by trauma from a fall.  The examiner stated 
that a fall could cause further injury if there is already 
cord compression, as there was in this case.  The examiner 
opined that he did not see evidence of RSD in the right upper 
extremity.

The summary report of an EMG study in July 1998 contains a 
conclusion that there was no EMG evidence of peripheral 
neuropathy.

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In addition, a disability is service connected if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Moreover, 
when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In a secondary service connection claim, there must be a 
service-connected disability, a medial diagnosis of a 
separate disability, and competent medical evidence of a 
nexus between the two.  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see Jones v. Brown, 7 Vet. App. 134 (1994) (citing Grottveit 
in holding that secondary service connection claim for 
glaucoma was not well grounded).

The veteran is claiming entitlement to service connection for 
five disabilities, comprising a right upper extremity 
disability, a cervical spine disability, a right hip 
disability, a lumbosacral spine disability, and an acquired 
psychiatric disorder, to include major depression.  All of 
these are claimed as being secondary to service-connected 
residuals of a right lower leg injury with reflex sympathetic 
dystrophy.  Considering the evidence of record in this case, 
the Board finds that these claims for service connection as 
secondary to the service-connected right leg disability, are 
not well grounded.  
In this case the veteran does not contend nor does there no 
evidence suggest that any of the claimed disabilities at 
issue were directly incurred while in service.  Rather, he 
maintains that the claimed disabilities are etiologically 
related and secondary to his service connected right leg 
disability.  However, there is no competent medical evidence 
or opinion of any causal relationship between any of the 
claimed disorders and the service-connected right leg 
disability.  Although the veteran testified that physicians 
have indicated to him that such a relationship was very 
possible, he has not submitted any competent evidence, such 
as a physician's opinion, confirming this.  The veteran's 
personal opinion as to the etiological relationship between 
the right leg disability and any claimed disorders is not 
competent medical evidence required of a well grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Moreover, the veteran is not competent to relay what he 
maintains a doctor told him.  See Warren v. Brown, 6 Vet. 
App. 4 (1993) (veteran's statement as to what a doctor told 
him was insufficient to establish a medical diagnosis); but 
see Flynn v. Brown, 6 Vet. App. 500 (1994) (a physician's 
findings related indirectly through a second physician is 
probative evidence).

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for a right upper extremity disability, a cervical spine 
disability, a right hip disability, a lumbosacral spine 
disability, or for an acquired psychiatric disorder, to 
include major depression; all as secondary to service-
connected residuals of a right lower leg injury with reflex 
sympathetic dystrophy.  38 U.S.C.A. § 5107(a).  Therefore, 
the duty to assist is not triggered and VA has no obligation 
to further develop the veteran's claims.  See Epps, 126 F.3d 
at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

Since the service medical records do not show the veteran had 
any of the claimed disorders during service, and as the 
veteran has submitted no medical opinion or other competent 
evidence to support his claim that he has any claimed 
disorder that  is in anyway related to his period of service, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for the claimed disorders on grounds 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  That is because in assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for a right upper extremity 
disability, a cervical spine disability, a right hip 
disability, a lumbosacral spine disability, and for an 
acquired psychiatric disorder, to include major depression, 
is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 


